     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 1 of 11

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ANGELIC PIERCE, individually,            No. 2:20-cv-985 WBS DB
     and on behalf of all others
13   similarly situated,

14                 Plaintiff,                 MEMORANDUM AND ORDER RE:
                                              MOTION TO REMAND
15        v.

16   SAFE CREDIT UNION, a California
     Corporation; and DOES 1 through
17   100, inclusive,

18                 Defendants.

19

20                                 ----oo0oo----

21              Plaintiff Angelic Pierce filed this action against

22   defendant SAFE Credit Union (“SAFE”) and Does 1 through 100,

23   alleging various state law claims arising out of plaintiff’s

24   checking account with SAFE.      Before the court is plaintiff’s

25   motion to remand.     (Docket No. 10.)

26   I.   Factual and Procedural Background

27              Defendant is a credit union and offers its customers

28   checking accounts.     (Compl. ¶ 14 (Docket No. 1).)       Plaintiff
                                          1
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 2 of 11

1    opened a checking account with defendant SAFE.         (Compl. ¶ 59.)

2    When opening the account, plaintiff entered into an agreement

3    (“account agreement”) that included “overdraft” and “overdraft

4    privilege service” provisions governing instances in which an

5    account is overdrawn.     (Id. ¶¶ 31-32.)     On some occasions,

6    defendant allegedly improperly assessed overdraft fees because it

7    determined sufficiency of funds based on an account’s “available

8    balance” -- the actual balance minus anticipated debits and

9    credits in the future (that may or may not occur) -- rather than

10   its “actual balance.”     (Id. ¶¶ 26-29.)     This practice resulted in

11   SAFE charging overdraft fees even “when there is enough money in

12   the account to cover the transaction.”        (Id. ¶ 35.)

13              Further, although the account agreement provided that

14   SAFE would charge “‘a’ (singular) ‘fee’” when funds were

15   insufficient to cover a transaction, SAFE charged multiple fees

16   for the same item.     (Id. ¶¶ 36-37.)    Defendant charged a fee when

17   an electronic transaction was first processed for payment and the

18   account had insufficient funds, and again when the same

19   transaction was presented for processing again by the payee, even

20   when the account holder took no action to resubmit the
21   transaction for payment.      (Id.)   Defendant disclosed neither its

22   practice of using the “available balance” for its calculations

23   nor its practice of charging multiple fees on the same item.

24   (Id. ¶ 25.)

25              Plaintiff filed suit in state court alleging the

26   following five causes of action: (1) breach of contract; (2)
27   breach of the implied covenant of good faith and fair dealing;

28   (3) unjust enrichment; (4) money had and received; and (5)
                                           2
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 3 of 11

1    violation of the California Unfair Competition Law (“UCL”), Cal.

2    Bus. & Prof. Code §§ 17200, et seq.       (See generally Compl.)

3               Defendant removed the action under federal question

4    jurisdiction.       (Notice of Removal (Docket No. 1).)     Specifically,

5    defendant contended that because plaintiff’s UCL claim alleges a

6    violation of Regulation E, 12 C.F.R. §§ 1005, et seq.,

7    plaintiff’s claim necessarily raises a federal question and

8    therefore confers subject matter jurisdiction upon this court.

9    (Id. at 4, ¶ 10.)

10   II.   Motion to Remand

11         A.   Legal Standard

12              A defendant may remove “any civil action brought in a

13   State court of which the district courts . . . have original

14   jurisdiction.”       28 U.S.C. § 1441.   Original jurisdiction may be

15   based on either diversity jurisdiction or federal question

16   jurisdiction.       Caterpillar Inc. v. Williams, 482 U.S. 386, 392

17   (1987).    “The ‘strong presumption’ against removal jurisdiction

18   means that the defendant always has the burden of establishing

19   that removal is proper.”       Gaus v. Miles, Inc., 980 F.2d 564, 566

20   (9th Cir. 1992).       The federal removal statutes are strictly
21   construed, and federal court must remand to the state court “if

22   there is any doubt as to the right of removal in the first

23   instance.”    Id.

24              The district courts have original jurisdiction under

25   the federal question statute over cases “arising under the

26   Constitution, laws, or treaties of the United States.”          28 U.S.C.
27   § 1331.    “Federal jurisdiction over a state law claim will lie if

28   a federal issue is: (1) necessarily raised, (2) actually
                                          3
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 4 of 11

1    disputed, (3) substantial, and (4) capable of resolution in

2    federal court without disrupting the federal-state balance

3    approved by Congress.”     Gunn v. Minton, 568 U.S. 251, 258 (2013).

4    “Where all four of these requirements are met . . . jurisdiction

5    is proper.”    Id.

6               The parties dispute only whether plaintiff’s UCL claim

7    “necessarily raise[s]” a federal issue.        “[T]he mere presence of

8    a federal issue in a state cause of action does not automatically

9    confer federal-question jurisdiction.”        Merrell Dow Pharm. Inc.

10   v. Thompson, 478 U.S. 804, 813 (1986).        Further, “[w]hen a claim

11   can be supported by alternative and independent theories -- one

12   of which is a state law theory and one of which is a federal law

13   theory -- federal question jurisdiction does not attach because

14   federal law is not a necessary element of the claim.”          Rains v.

15   Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996).             In other

16   words, “a claim supported by alternative theories in the

17   complaint” does not establish federal question jurisdiction

18   unless federal law “is essential to each of those theories.”            See

19   id. (applying Christianson v. Colt Indus. Operating Corp., 486

20   U.S. 800, 810 (1988)); see also Mulcahey v. Columbia Organic
21   Chems. Co., 29 F.3d 148, 153 (4th Cir. 1994) (“Christianson

22   teaches us that, if a claim is supported not only by a theory

23   establishing federal subject matter jurisdiction but also by an

24   alternative theory which would not establish such jurisdiction,

25   then federal subject matter jurisdiction does not exist.”).

26        B.    Application
27              Plaintiff’s fifth cause of action alleges defendant’s

28   practices relating to overdraft fees constitute acts of unfair
                                          4
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 5 of 11

1    competition under the UCL.      (Compl. ¶¶ 97-105.)     Under the UCL,

2    an act of unfair competition includes “any unlawful, unfair or

3    fraudulent business act or practice.”        Cal. Bus. & Prof. Code §

4    17200.   Each of the UCL’s three prongs is “a separate and

5    distinct theory of liability” and each offers “an independent

6    basis for relief.”     See Kearns v. Ford Motor Co., 567 F.3d 1120,

7    1127 (9th Cir. 2009).

8               Here, plaintiff alleges liability based on both the

9    unlawful and unfair prongs.      (Compl. ¶¶ 100-102.)      To establish

10   federal question jurisdiction, defendant must therefore show that

11   the resolution of a federal issue is essential to each of

12   plaintiff’s two theories of liability.        See Rains, 80 F.3d at

13   346.

14              1.    Unlawful Prong

15              “By proscribing ‘any unlawful’ business practice, ‘[the

16   UCL] ‘borrows’ violations of other laws and treats them as

17   unlawful practices’ that the unfair competition law makes

18   independently actionable.”      Cel-Tech Commc’ns, Inc. v. Los

19   Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999).

20   Plaintiff alleges that defendant’s conduct is “unlawful” because
21   it violates the “Opt-In Rule” of Regulation E, 12 C.F.R. §

22   1005.17, which requires a financial institution to provide the

23   consumer with a notice (“Opt-In Contract”) describing the

24   overdraft service.     The court finds that defendant’s liability

25   under the “unlawful” prong necessarily turns upon defendant’s

26   compliance with a federal regulation and plaintiff does not
27   appear to dispute this point.      (See generally Mot.)      Resolution

28   of a federal issue is therefore essential to this theory of
                                          5
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 6 of 11

1    liability.

2               2. Unfair Prong

3               “California courts have not uniformly settled on a

4    single approach to defining ‘unfair’ business practices in a

5    consumer action under the UCL.”       Moralez v. Kern Sch. Fed. Credit

6    Union, No. 1:15-CV-01444 DAD, 2016 WL 2756427, at *3 (E.D. Cal.

7    May 12, 2016) (citing Lozano v. AT & T Wireless Servs., Inc., 504

8    F.3d 718, 736 (9th Cir. 2007)).       Prior to 1999, California courts

9    applied what is known as the “balancing test.”         Courts “defined

10   ‘unfair’ business practices as those ‘offend[ing] an established

11   public policy or when the practice is immoral, unethical,

12   oppressive, unscrupulous or substantially injurious to

13   consumers,’” or where the utility of the defendant’s conduct does

14   not outweigh the gravity of the harm to the victim.          See id.;

15   Cel-Tech, 20 Cal. 4th at 184.

16              In 1999, the California Supreme Court rejected that

17   test and held that a finding of unfairness must instead “be

18   tethered to some legislatively declared policy or proof of some

19   actual or threatened impact on competition.”         Cel-Tech, 20 Cal.

20   4th at 186–87.    The Cel-Tech court, however, expressly declined
21   to extend this standard to consumer actions.         Id. at 187 n.12.

22   Given this split in authority, the Ninth Circuit has concluded

23   that a UCL claim under the “unfair” prong may proceed under

24   either of these standards.      Lozano, 504 F.3d at 736.

25              Plaintiff proceeds only under the balancing test.

26   Under the balancing test, “a determination of unfairness involves
27   an examination of [the practice’s] impact on its alleged victim,

28   balanced against the reasons, justifications and motives of the
                                          6
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 7 of 11

1    alleged wrongdoer.”     McKell v. Washington Mut., Inc., 142 Cal.

2    App. 4th 1457, 1473 (2d Dist. 2006) (internal citations omitted);

3    see also Lozano, 504 F.3d at 735.

4               Here, plaintiff properly pleads a UCL claim for unfair

5    conduct under the balancing test.        Plaintiff alleges that

6    defendant’s conduct is “unfair” because it “was not motivated by

7    any legitimate business or economic need or rationale,” “[t]he

8    harm and adverse impact of SAFE’s conduct on members of the

9    general public was neither outweighed nor justified by any

10   legitimate reasons, justifications of motives,” and that the harm

11   to plaintiff in the form of “improper, abusive, and/or

12   unconscionable” overdraft fees when the account had sufficient

13   funds “outweighs the utility, if any, of those practices.”

14   (Compl. ¶¶ 100-101.)     Plaintiff properly alleges that the harm

15   caused by defendant’s conduct outweighs its utility, and

16   therefore sufficiently pleads liability under the UCL’s “unfair”

17   prong.

18              Further, plaintiff’s theory of liability is independent

19   of defendant’s compliance with federal law and defendant does not

20   appear to disagree.     (See generally Opp’n (Docket No. 11).)
21   Accordingly, because plaintiff may prevail on her UCL claim

22   without reliance on federal law, plaintiff’s claim does not

23   “necessarily raise” a federal issue and does not give rise to

24   federal question jurisdiction.       See Gunn, 568 U.S. at 258.

25              For the same reasons, other district courts that have

26   considered this issue in virtually identical overdraft-fee class
27   actions have reached the same conclusion.        See, e.g., Moralez,

28   2016 WL 2756427, at *3 (alleging liability under the “unlawful”
                                          7
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 8 of 11

1    and “unfair” prongs of the UCL); Lawrence v. Provident Savings

2    Bank, FSB, Case No. 5:16-cv-00352-SVW-MRW, 2016 WL 2979194, at *2

3    (C.D. Cal. May 23, 2016) (same).         The courts in Moralez and

4    Lawrence both concluded that, because plaintiffs’ allegations

5    established liability under the UCL’s “unfair” prong

6    independently of federal law, “no federal question jurisdiction

7    attache[d].”    Moralez, 2016 WL 2756427, at *3.       The same is true

8    here and the court is unaware of authority to the contrary in

9    analogous circumstances.

10              Indeed, every case defendant cites in support is

11   immediately distinguishable because the resolution of each of

12   those cases depended “entirely” on the courts’ adjudication of

13   federal law.    See California ex rel. Lockyer v. Dynegy, Inc., 375

14   F.3d 831, 841 (9th Cir. 2004) (“The state lawsuit turns,

15   entirely, upon the defendant’s compliance with a federal

16   regulation.”); see also, e.g., Cent. Valley Med. Grp., Inc. v.

17   Indep. Physician Assocs. Med. Grp., Inc., No. 1:19-CV-00404 LJO

18   SKO, 2019 WL 2491328, at *3 (E.D. Cal. June 14, 2019)

19   (“Plaintiff’s sole theory of UCL unfair competition liability is

20   that [defendant’s] conduct violates policies tethered to federal
21   antitrust laws.    Plaintiff does not explicitly plead in its

22   complaint . . . that [defendant’s] alleged conduct violates

23   policies tethered to California-specific constitutional,

24   statutory, or regulatory provisions.”); Johnson v. Morrison

25   Homes, Inc., No. 2:08-CV-01600, 2010 WL 2942745, at *3 (E.D. Cal.

26   July 23, 2010) (“Whether or not Defendants violated the federal
27   statute controls Plaintiff’s right to relief” because

28   “[u]navoidably, the state law claim ‘turns, entirely, upon the
                                          8
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 9 of 11

1    defendant's compliance with a federal regulation.’”); Cty. of

2    Santa Clara v. Astra USA, Inc., 401 F. Supp. 2d 1022, 1025 (N.D.

3    Cal. 2005) (“For this case to be resolved on its merits, at least

4    one of the federal issues embedded in the complaint must be

5    addressed. There is simply no other way.”); Nat’l Credit

6    Reporting Ass’n, Inc. v. Experian Info. Sols., Inc., No. C04-

7    01661 WHA, 2004 WL 1888769, at *1 (N.D. Cal. July 21, 2004)

8    (finding federal question jurisdiction where plaintiff alleged

9    that defendant’s business practices were “unfair, unlawful, and

10   deceptive” because they “violate[] state and federal antitrust

11   laws”).   None of these cases, unlike the matter at hand, involved

12   alternative theories of liability independent of violations of

13   federal law.

14               Finally, defendant argues that the allegations under

15   the “unlawful” prong involve conduct distinct from those under

16   the “unfair” prong, such that the unlawful conduct constitutes a

17   separate UCL claim.     (Opp’n at 4-5, 7-9.)     Specifically,

18   defendant alleges that the Complaint challenges three practices:

19   while the “unfair” prong allegations cover defendant’s practices

20   of charging overdraft fees based on the “available balance” and
21   charging multiple fees for a single item, plaintiff’s “unlawful”

22   prong addresses defendant’s third practice of charging overdraft

23   fees on “ATM and non-recurring transactions.”         (Compl. ¶ 102;

24   Notice of Removal ¶ 7.)      Plaintiff, on the other hand, contends

25   that the third practice is a subset of the other two.

26              The court agrees with plaintiff.       First, plaintiff is
27   “the master of the claim” and “may avoid federal jurisdiction by

28   exclusive reliance on state law.”        Caterpillar, 482 U.S. at 392.
                                          9
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 10 of 11

1    Here, plaintiff pleaded his UCL claim as a single claim under at

2    least one state law theory of liability, and, as “master of the

3    complaint,” “cho[se] to have the cause heard in state court.”

4    Id. at 398-99.     Defendant cannot rewrite plaintiff’s claim so as

5    to confer federal jurisdiction.

6                  Further, the conduct that plaintiff alleges is

7    “unfair” is the same conduct that plaintiff alleges is

8    “unlawful.”    The conduct that allegedly violates Regulation E is

9    the “charging of overdraft fees on ATM and nonrecurring

10   transactions.”     (Compl. ¶ 102; see also id. ¶¶ 33-38 (alleging

11   that charging overdraft fees “when there is enough money in the

12   account to cover the transaction” (id. ¶ 35) and charging more

13   than one fee “for the same item” (id. ¶ 36) violate Regulation

14   E).)   This conduct is also the basis for plaintiff’s allegations

15   under the “unfair” prong.      (Compl. ¶ 100 (“SAFE’s conduct

16   violates the UCL’s ‘unfair’ prong insofar as SAFE charges

17   multiple NSF fees on a single item, and charges overdraft or NSF

18   fees when there is enough money in an account to cover a

19   transaction.”).)     Indeed, at oral argument, plaintiff clarified

20   that the only two practices at issue were defendant’s use of the
21   “available balance” and charges of multiple fees per item.

22   Plaintiff’s allegations of “unfair” and “unlawful” conduct

23   therefore constitute only one UCL claim.

24               Because none of plaintiff’s causes of action

25   necessarily raise a federal issue, “defendant has failed to

26   establish a basis sufficient to confer federal subject matter
27   jurisdiction on this court.”       Cf. Moralez, 2016 WL 2756427, at

28   *5.    The court will therefore remand this action.
                                          10
     Case 2:20-cv-00985-WBS-DB Document 14 Filed 07/20/20 Page 11 of 11

1                IT IS THEREFORE ORDERED that plaintiff’s motion to

2    remand (Docket No. 10) be, and the same hereby is, GRANTED;

3                AND IT IS FURTHER ORDERED that this action be, and the

4    same hereby is, REMANDED to the Superior Court of the State of

5    California, in and for the County of Sacramento.

6    Dated:   July 17, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          11
